OPINION OF THE COURT
Memorandum:.
The order of the Appellate Division should be affirmed, without costs.
Once the Pennsylvania court refused to issue a requisition for return of the respondent, the Interstate Compact on Juveniles no longer provided the Family Court with a predicate for jurisdiction over her. With the Interstate Compact rendered inapplicable, appellant cannot argue that the law of Pennsylvania defines the age of majority as 21 and thus confers jurisdiction on the Family Court. That of course would not oust the Family Court of jurisdiction to entertain a proceeding under the laws of this State providing there is a proper factual predicate. In the case now before us, because the Family Court’s jurisdiction extends only to those who are under 18 and respondent has recently reached the age of 18, the Family Court would no longer have jurisdiction over respondent and any other proceedings would be academic. Therefore, and only for this reason, it is appropriate that this proceeding be dismissed.
*822Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, without costs, in a memorandum.